Motion GRANTED and Order filed April 18, 2019.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-19-00267-CV
                                ____________

     IN RE KOSMOS ENERGY SAO TOME AND PRINCIPE, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-71987

                                  ORDER

      On April 9, 2019, relator Kosmos Energy Sao Tome and Principe, filed an
unopposed motion, asking this court for leave to withdraw its original mandamus
record and replace it with the amended mandamus record filed with the motion as
Exhibit A. The original mandamus record contains no redactions and the amended
mandamus record contains documents with redactions.
      We grant such motion and ORDER the original mandamus record to be
withdrawn and replaced with the amended mandamus record.

                                                PER CURIAM


Panel Consists of Chief Justice Frost and Justices Wise and Zimmerer.
(Chief Justice Frost would deny the motion because the amended mandamus record
contains documents with redactions; relator has not shown that the documents reviewed by
the trial court were similarly redacted and in considering the request for mandamus relief,
this court must review the same evidence the trial court considered.).